DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s amendment in which claims 1, 10, and 17 have been amended, claims 12 and 20 have been canceled, and claims 1-11, 14, and 16-19 remain pending.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-4 and 6-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Podhajny (US 2014/0245633).
Regarding claim 1, Podhajny discloses an article of footwear having a medial side, a lateral side, a toe end, a heel end, and a medial toebox seam (seam 144), the article of footwear comprising: a footbed portion (base portion 124); a medial upper portion (medial portion 132, tongue portion 136); and a lateral upper portion (lateral portion 130, tongue portion 136), wherein the medial upper portion and the lateral upper portion join at the medial toebox seam extending from the footbed portion to a throat opening (throat 131) along a medial portion of a toebox portion; wherein the medial toebox seam extends in a curvilinear manner across the toebox portion from the lateral upper portion (at end 149) toward the medial upper portion (paragraphs 0073-0078, 0108-0111; Fig. 1-6).

Regarding claim 3, Podhajny discloses that the medial upper portion is continuous with the footbed portion (Fig. 5, 6).
Regarding claim 4, Podhajny discloses that the medial toebox seam extending from the footbed portion extends from an intersection of the medial upper portion, the lateral upper portion, and the footbed portion (at notch 141; Fig. 4, 5).
Regarding claim 6, Podhajny discloses that a medial toe-end edge of the footbed portion seamlessly transitions to a medial edge of the throat opening of the medial upper portion (Fig. 4, 5).
Regarding claim 7, Podhajny discloses that the lateral upper portion is continuous with a lateral portion of the toebox portion (Fig. 4, 5).
Regarding claim 8, Podhajny discloses that the lateral upper portion is continuous with the lateral portion of the toebox portion across to the medial toebox seam of the medial portion of the toebox portion (Fig. 3).
Regarding claim 9, Podhajny discloses that the lateral upper portion and the footbed portion join at the article of footwear lateral side and a lateral side of the toe end, and the medial upper portion and the footbed portion join at the article of footwear medial side and a medial side of the toebox (Fig. 4, 5).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Podhajny, as applied to claim 1.
.

Claims 10, 11, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levy (US 3,291,085).
Regarding claim 10, Levy discloses an article of footwear having a medial side, a lateral side, a toe end, a heel end, and a heel seam, the article of footwear comprising: a footbed portion (lower blank 39); a medial upper portion (as seen in Fig. 8) having an inner surface and an opposite outer surface; a heel tab (as seen in Fig. 15-17); and a lateral upper portion (as seen in Fig. 8) having an inner surface and an opposite outer surface, wherein the medial upper portion and the lateral upper portion are discontinuous at the heel end lacking a continuous region (Fig. 8) and join at the heel seam (as seen in Fig. 15, 16, 17) extending from an ankle collar towards a biteline with the medial upper portion inner surface and the lateral upper portion inner surface adjacent at the heel seam (column 5, lines 16-21, 47-54; column 6, lines 31-37; column 7, lines 14-17; Fig. 6-8, 14-17).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to extend the heel tab heelwardly between five millimeters and five centimeters in order to provide a sufficiently strong and reinforced seam at the heel. The claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to extend the heel tab downwardly between one centimeter and five centimeters in order to provide a seam from the ankle opening to the sole. The claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 11, Levy discloses that the heel seam bisects the heel end (Fig. 17).
Regarding claim 14, Levy discloses that the heel seam extends from the ankle collar to the biteline (Fig. 8, 15, 16).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levy, as applied to claim 10, in view of Hogan (US 2,494,617).
Levy does not disclose that the medial and lateral upper portions extend heelwardly from the heel seam a greater amount at the ankle collar than at the biteline. Hogan teaches an article of footwear having a heel seam where the medial upper portion inner surface and the lateral upper portion inner .
Allowable Subject Matter
Claims 17-19 are allowed.
Response to Arguments
Applicant's arguments filed 05/12/2021 have been fully considered but they are not persuasive.
	Applicant argues that the joined mating points of Levy provide a surface to stitch them together, not a tab as claimed. However, inasmuch as Applicant has defined a tab within the claims, Levy discloses a heel tab. As clearly seen in Fig. 7 and 15-17, the heel seam of Levy includes a small flap or strip of material projecting from the upper, and which is capable of being used to hold or manipulate it. 
	Applicant argues that the heel tab in the as-filed Specification is sized to aid in donning or doffing by allowing a user to grasp and compress it. In response to Applicant's argument that the heel join of Levy is not a tab, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987). The heel join of Levy is capable of being grasped by a user to aid in donning and doffing, as it is a flap of material projecting from the rear of the upper, and therefore is a tab.
.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PRANGE whose telephone number is (571)270-5280.  The examiner can normally be reached on M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SHARON M PRANGE/               Primary Examiner, Art Unit 3732